 

 

Exhibit 10.24

SUMMARY OF THE REGISTRANT’S NON-EMPLOYEE DIRECTOR COMPENSATION

     Except as set forth below with regard to the fiscal year 2011 amendment to
director compensation, the Company pays each of its non-employee directors
$30,000 annually or $60,000 annually to its lead director and/or Chairman. In
addition, non-employee directors receive the following committee-related fees
annually: (1) $7,500 for participating on the Audit Committee or $15,000 for
chairing the committee; (2) $5,000 for participating on the Compensation
Committee or $15,000 for chairing the committee; and (3) $2,500 for
participating on the Nominating and Governance Committee or $5,000 for chairing
the committee.

     For the fiscal year ended September 30, 2011, the Company’s Chairman and/or
lead director received, in lieu of the standard director compensation, $40,000
in cash as compensation for serving as a director for the fiscal year ended
September 30, 2011 and the remaining $20,000 in the form of restricted stock
units. Additionally, each other non-employee director received $20,000 in cash
as compensation for serving as a director for the fiscal year ended
September 30, 2011 and the remaining $10,000 in the form of restricted stock
units. The Company granted the restricted stock units to its directors on
October 1, 2010 (the “Director RSUs”) under the Company’s 2010 Stock Incentive
Plan and the Director RSUs vested in equal installments on each of December 31,
2010, March 31, 2011, June 30, 2011 and September 30, 2011. The number of RSUs
was determined by dividing the amount the director’s cash compensation was
reduced ($20,000 or $10,000, as the case may be) by the fair value of the
Company’s closing stock price on October 2, 2010. The shares of common stock
represented by the Director RSUs were distributed on September 30, 2011.

     Upon appointment, non-employee directors receive a one-time grant of an
option to purchase 25,000 shares of common stock. These options vest pro rata
over one year. Annually, non-employee directors receive an option to purchase
20,000 shares of common stock, which also vest pro rata over one year. The
exercise price of these options is the fair market value on the date of grant.
Each such option expires seven years after the date of grant under the Company’s
2010 Stock Incentive Plan.

     The Company reimburses its non-employee directors for reasonable expenses
incurred in connection with attending board and committee meetings.



  



--------------------------------------------------------------------------------